Name: Commission Regulation (EEC) No 2781/93 of 8 October 1993 on the opening of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 10. 93 Official Journal of the European Communities No L 252/13 COMMISSION REGULATION (EEC) No 2781/93 of 8 October 1993 on the opening of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of durum wheat held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3) lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas, in the present situation, a standing invitation to tender should be opened for the resale on the internal market of 200 000 tonnes of durum wheat held by the Italian intervention agency ; Whereas the market situation for durum wheat is charac ­ terized by a severely diminished 1993 harvest and, conse ­ quently, by abnormally high prices by comparison with the support prices ; whereas no account should be taken therefore of the market price in the appraisal of tenders, and a minimum price should be fixed in excess of the intervention price ; Whereas, given the lengthy storage period for certain lots reoffered for sale on the market, potential buyers, should be afforded a degree of security as regards quality ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall, under the terms specified in Regulation (EEC) No 2131 /93, initiate a stan ­ ding invitation to tender for the resale on the internal market of 200 000 tonnes of durum wheat held by it. Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 14 October 1993 . 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 23 December 1993. 3. The tenders shall be deposited with the Italian inter ­ vention agency : Via Palesstro 81 , 1-00100 Rome, (tel . 49 49 91 ; telex : 62 03 31 ). Article 3 When the successful tenderer removes the cereals from intervention, the intervention agency shall , for cross ­ checking purposes, take a sample using the same method as that laid down in Commission Regulation (EEC) No 689/92 (4). If the analysis shows a sizeable difference between the quality of the cereals removed and the quality as described in the notice of invitation to tender, referred to in Article 3 of Regulation (EEC) No 2131 /93, the successful tenderer may refuse the goods. A difference of more than one percentage point in respect of one of the impurities referred to in the Annex to Regu ­ lation (EEC) No 689/92, with the exception of broken grains or mottled grains, shall be considered a sizeable difference. The successful tenderer may also refuse the goods if they do not correspond to the criteria set out in sections A, C, E, F and G of the Annex to Regulation (EEC) No 689/92. In the event of dispute, the intervention agency shall submit the sample in question for inspection and the costs incurred shall be borne by the losing party. Article 4 Notwithstanding Article 5 (1 ) of Regulation (EEC) No 2131 /93, the highest bid exceeding the minimum price of ECU 130 per tonne shall be accepted. The minimum price shall be raised by monthly increases, to be applied to the intervention prices as laid down in Council Regulation (EEC) No 1542/93 Article 5 The Italian intervention agency shall notify the Commis ­ sion, by no later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Azienda di Stato per gli interventi nul mercato agricolo (AIMA), (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 74, 20 . 3 . 1992, p. 18. 0 OJ No L 154, 25. 6 . 1993, p. 3. No L 252/14 Official Journal of the European Communities 9 . 10 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission